Citation Nr: 1733246	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  07-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left knee disability, to include as secondary to the Veteran's service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to September 1988 and from August 1990 to September 1991.

This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In September 2008, the Veteran and his wife testified before a Decision Review
Officer (DRO) at the RO. A copy of the hearing transcript is of record.

The issue on appeal was previously remanded by the Board in April 2017.  The requested development has been completed, and the appeal has returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's left knee disorder is not shown in service, etiologically related to his time in service, or caused or aggravated by his service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability, to include as secondary to a service connected right knee disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters sent in August 2006, July 2011, August 2011, November 2011, and January 2015.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

The Board notes that this appeal was remanded most recently in April 2017 in order to obtain clarification from the Veteran's medical examiner on the question of aggravation of the Veteran's left knee disorder by his service connected right knee disorder.  All available records have been obtained and attached to the claims file.  Therefore, VA has met its duty to assist in this respect.

VA provided an adequate record opinion in May 2017, to elaborate upon the opinion provided in February 2015.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board is satisfied that the RO has substantially complied with the Remand in this case.  See Stegall v. West, 11 Vet. App. 268 (1998).


Service Connection

The Veteran is seeking secondary service connection for left knee osteoarthritis, which he contends was aggravated by his service-connected right knee disorder.  Specifically, the Veteran asserts in September 2008 hearing testimony that his currently diagnosed left knee osteoarthritis is aggravated by the increased exertion on his left knee from his service-connected right knee disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases, including osteoarthritis, that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. §  3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, after reviewing all evidence currently of record, the Board determines that service connection for a left knee disability is not warranted because the evidence does not show that the Veteran's left knee disability is related to or had its onset during his service or within a year after separation, nor is it related to his service connected right knee disability.  

First, the Veteran is not precluded from establishing service connection for his left shoulder disability with proof of actual direct causation as due to active duty service.  However, service connection is not warranted on this basis.  Specifically, treatment for this condition is not mentioned in his service treatment records or in his August 1991 separation examination record.  While the examination report shows abnormal lower extremities, specific reference to the Veteran's knee is not made.  Accordingly, because there is no evidence of a left knee disability in service, direct service connection for the Veteran's left knee disorder is not for application. 

Next, the first specific reference of record to the Veteran's left knee disorder is in a 2008 hearing in which the Veteran mentions that a doctor examining his right knee also noted the presence of a left knee defect, which the Veteran describes as arthritis.  This is the first time since his separation in 1991 that the Veteran asserts that his left knee arthritis was aggravated by his right knee.  During this seventeen year gap, the Veteran did not complain of a left knee disability, much less one that was caused or made permanently worse by his right knee disorder.  Therefore, based on the clinical evidence of record, service connection cannot be established through continuity of symptomatology.  Indeed, the Veteran has not asserted continuous symptoms.    

Despite the lack of continuous symptoms, service connection may still be warranted if the evidence otherwise indicates a relationship between the Veteran's current disorder and his active duty service.  However, there is no medical nexus between the Veteran's active duty and current diagnosis.    

In an October 2011 C&P examination, no knee abnormalities were shown, and the Veteran's left knee had full range of motion and no pain.  While the Veteran's February 2015 examiner diagnosed the Veteran with mild left knee degenerative osteoarthritis, he did not opine as to whether the Veteran's left knee was connected to service in any way.  In May 2017, an examination was completed pursuant to the April 2017 Remand, in which the examiner specifically and adequately addressed the issue of aggravation.  The examiner concluded that because he found no evidence of antalgic gait pattern, knee instability, or weight shifting during ambulation, the Veteran's left knee osteoarthritis was less likely than not caused by the Veteran's service, or aggravated beyond its natural progression by his service connected right knee disorder, rather than the aging process.  Especially since the Veteran first complained of left knee pain eighteen years after service, this points to a significant likelihood that the Veteran's osteoarthritis was caused by the natural aging process, not by his service or by the Veteran's right knee disorder.  

The Board finds that these examinations were adequate for evaluation purposes.  The February 2015 examiner examined the Veteran in-person, reviewed his E-folder and his service and treatment records, and there is no indication that the examiner was not fully aware of the Veteran's past or that she misstated any material fact.  While the May 2017 examination was a "record only" evaluation, it was completed by the February 2015 examiner; as such, its probative value is not in question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has submitted no clinical evidence rebutting either opinion.  

The Board has considered the statements made by the Veteran, including his 2008 hearing testimony, asserting a causal connection between his right knee disability and his left knee disability.  Specifically, he asserts that the increased exertion on his left knee from his service connected right knee has aggravated his left knee condition.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of degenerative osteoarthritis or any other musculoskeletal disorder.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Therefore, the Veteran's statement of his belief that his service connected right knee disorder caused or aggravated his left knee osteoarthritis is found to lack competency. 

The Board also notes the Veteran's August 2013 statement that his VA examiner rushed through the examination and did not take the time to understand his conditions.  While the Veteran is entitled to an adequate exam, there is no showing of record that he has the medical training or expertise to know how long an examination of his disabilities should take.  Moreover, the examinations upon which this decision is based took place after this statement.  Accordingly, the length of the examination, however brief, does not discredit its adequacy.

Unfortunately, based on the evidence of record, the Veteran's claim must be denied


ORDER

Service connection for a left knee disorder, secondary to the Veteran's service connected right knee disorder, is denied.  



 
____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


